Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 3, 2017

                                    No. 04-17-00187-CR

                                   Troy Allen TIMMINS,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CR-16-0000153
                       Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
             After this court granted appellant an extension of time, his brief was due July 31,
      2017. Appellant has now filed a second motion for extension of time, asking for an
      additional thirty days in which to file his brief. After review, we GRANT the motion and
      ORDER appellant to file his brief in this court on or before August 30, 2017.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk